Name: Commission Regulation (EEC) No 1308/86 of 2 May 1986 amending for the fourth time Regulation (EEC) No 1795/85 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/8 Official Journal of the European Communities 3 . 5 . 86 COMMISSION REGULATION (EEC) No 1308/86 of 2 May 1986 amending for the fourth time Regulation (EEC) No 1795/85 fixing countervailing charges on seeds (EEC) No 1 665/72 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1795/85 (3), as last amended by Regulation (EEC) No 942/86 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1795/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 6 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 169, 29 . 6 . 1985, p. 50 . h OJ No L 87, 2. 4 . 1986, p. 22 . 0 OJ No L 175, 2. 8 . 1972, p. 49 . 3 . 5 . 86 Official Journal of the European Communities No L 115/9 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading number Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross 0,8 Hungary hybrids 28,5 Romania 28,5 Other countries (2) \ II. Three cross hybrids 6,8 Austria 10,3 Hungary \ 23,4 Argentina \ 23,4 Other countries (3) l III. Single hybrids 33,7 Austria II 70,0 Canada \ 100,3 Hungary 100,3 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession . (2) With the exception of the United States of America, Canada, Austria and Yugoslavia. (3) With the exception of Canada, the United States of America, Chile, Japan, Yugoslavia and Romania . (4) With the exception of the United States of America, Bulgaria, Romania and Yugoslavia.